Title: To James Madison from John Morton, 9 January 1802
From: Morton, John
To: Madison, James


					
						Sir,
						Amer: Consulate, Havana, Jan: 9th. 1802.
					
					I take the liberty of embracing the present occasion for introducing to your personal 

acquaintance Mr. William Cooke, Merchant, formerly of Savanah, now of Charleston, S. Carolina,—the 

Gentleman who was noticed in my Communication of the 11th. ulto: as having been a great & 

innocent sufferer, both in his person & property, from an unwarranted, violent & cruel exercise of 

power by the Intendant-General of this island: sufficient vouchers & testimonies of which, were 

transmitted, at the above date, by Mr. G. C. Morton; & Copies of which, together with every other 

requisite explanation, will now be furnished by Mr. Cooke himself:
					Mr. Cooke now goes with the purpose of prosecuting, to the utmost, his Claim for ample 

redress: And permit me, Sir, to assure you, from a knowledge of Mr. C’s respectable Character, & 

Standing in Life, & from a full Investigation of his almost unparalleled Case that but few, if any, more 

deserving objects of your attention could be presented.
					It became unnecessary therefore for me to assure him that, with such well-established claims, he would be sure to meet, at least from his own Government, every 

possible attention & assistance.  With much Respect I am, Sir, Your mo: Obed: Servt.
					
						Jno: Morton.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
